Munson, J.
The report of a referee is to be accepted by the court “unless cause is shown to the contrary.” P. S. 1793. If a report is not accepted the reference may be stricken off; and when the case is finally disposed of, on a further reference or a trial in court, the party recovering is to be allowed the taxable costs of the former reference. P. S. 1795. The power to reject a report for cause shown implies the power to conduct an inquiry as to the existence of an alleged cause. When á report is objected to for matters not appearing therein, the court may determine *491the question upon evidence taken by affidavit. Fuller v. Wright, 10 Vt. 512; Thayer v. Central Vt. R. R. Co., 60 Vt. 214, 13 Atl. 859. A charge that the referee has entered the service of one of the parties since his appointment, and has acted and will continue to act corruptly and fraudulently in the performance of his duties, is certainly proper for the consideration of a court which is authorized to accept his report, or to reject it and cancel the reference. We think the powers of the county court as above stated meet every objection suggested by the orators. Their remedy at law is complete and adequate. The matters complained of can be inquired into by the county court as well as by a master. If cause is shown, the judgment can be prevented by a rejection of the report as well as by a restraining order. With the report disposed of, a new hearing of the issue by another trier can be secured at law as well as in equity. An injunction here would serve merely to transfer the litigation from law to equity, and the process is not available for that purpose.

Decree affirmed and cause remanded.